United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1730
                         ___________________________

                                   Michael Wofford

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                         North Little Rock School District

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                           Submitted: December 17, 2019
                            Filed: December 20, 2019
                                  [Unpublished]
                                  ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

        Michael Wofford, parent of J.W., appeals the district court’s1 adverse judgment
in his action seeking attorneys’ fees under the Individuals with Disabilities Education

      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
Act (IDEA). Upon de novo review, we agree with the district court that Wofford was
not a prevailing party entitled to fees. See Birmingham v. Omaha Sch. Dist., 298 F.3d
731, 734 (8th Cir. 2002) (standard of review); Borengasser v. Ark. State Bd. of Educ.,
996 F.2d 196, 200 (8th Cir. 1993) (to succeed in action seeking attorneys’ fees under
IDEA, plaintiff must be prevailing party). Specifically, as the relief ordered by the
hearing officer required Wofford’s action, which he did not take before moving J.W.
out of the district and precluding implementation of the relief, Wofford cannot be
considered a prevailing party. See Drennan v. Pulaski Cty. Special Sch. Dist., 458
F.3d 755, 757 (8th Cir. 2006) (parent who succeeded on IDEA claim at administrative
level was not prevailing party, because ordered relief required parent to provide
records to school, but parent instead moved child to another district, and relief was
not implemented).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-